DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022, has been entered.
 

Claims 1, 4-9, 12-17, and 20-23 are pending.

Information Disclosure Statement
The Information Disclosure Statement filed on February 14, 2022, has been considered.

Response to Remarks/Amendments
Requirement for Information Under 37 CFR §1.1.05
As indicated in the Examiner’s Answer (12/13/2021, pp. 3-4), the Requirement for Information has not been satisfied.  The Examiner continues to note that the Requirement could be satisfied by a statement from the Applicant that the information required is unknown or not readily available to the Applicant.  See CFR §1.105.
35 USC §101 Rejections
The Examiner maintains all positions taken regarding subject matter eligibility from the Examiner’s Answer (12/13/2021) and Advisory Action (7/20/22021).  The claims have not been 
The rejection for lack of subject matter eligibility is maintained.
35 USC §103 Rejections
The Examiner maintains all positions taken regarding non-obviousness from the Examiner’s Answer (12/13/2021) and Advisory Action (7/20/22021).  The claims have not been substantively amended subsequent to the Advisory Action, and there have been no substantive changes to the law or Office Policy regarding rejections for obviousness.
The prior art rejections are accordingly maintained.  


Requirement for Information under 37 CFR §1.105
(1) In the course of examining or treating a matter in a pending or abandoned application, in a patent, or in a reexamination proceeding, including a reexamination proceeding ordered as a result of a supplemental examination proceeding, the examiner or other Office employee may require the submission, from individuals identified under § 1.56(c), or any 
(i) Commercial databases: The existence of any particularly relevant commercial database known to any of the inventors that could be searched for a particular aspect of the invention. 
(ii) Search: Whether a search of the prior art was made, and if so, what was searched. 
(iii) Related information: A copy of any non-patent literature, published application, or patent (U.S. or foreign), by any of the inventors, that relates to the claimed invention. 
(iv) Information used to draft application: A copy of any non-patent literature, published application, or patent (U.S. or foreign) that was used to draft the application. 
(v) Information used in invention process: A copy of any non-patent literature, published application, or patent (U.S. or foreign) that was used in the invention process, such as by designing around or providing a solution to accomplish an invention result. 
(vi) Improvements: Where the claimed invention is an improvement, identification of what is being improved. 
(vii) In Use:  Identification of any use of the claimed invention known to any of the inventors at the time the application was filed notwithstanding the date of the use. 
(viii) Technical information known to applicant. Technical information known to applicant concerning the related art, the disclosure, the claimed subject matter, other factual information 

(2) Requirements for factual information known to applicant may be presented in any appropriate manner, for example: (i) A requirement for factual information; 
(ii) Interrogatories in the form of specific questions seeking applicant’s factual knowledge; or 
(iii) Stipulations as to facts with which the applicant may agree or disagree. 

(3) Any reply to a requirement for information pursuant to this section that states either that the information required to be submitted is unknown to or is not readily available to the party or parties from which it was requested may be accepted as a complete reply. 

(b) The requirement for information of paragraph (a)(1) of this section may be included in an Office action, or sent separately. 
(c) A reply, or a failure to reply, to a requirement for information under this section will be governed by §§ 1.135  and 1.136.

The Affidavit submitted on March 20, 2020, states that certain limitations have a special meaning in the agricultural arts:  “The term intra-field variations values determined across the plurality of sub-fields of the agricultural field has a special meaning in the agricultural arts.”   See Affidavit p. 2.  The Affidavit continues, and provides a ‘general’ explanation of the ‘special 

Supervisor Signature:
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                                        


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.	
Claims 1, 4-9, 12-17, and 20-23 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1, 4-9, 12-17, and 20-23 are all directed to one of the four statutory categories of invention, the claims are directed to determining intra-field variations in crop yield (as evidenced by exemplary claim 1; “applying . . . operators to the filtered data to determine a plurality of intra-field variations across the plurality of agricultural sub-fields of the agricultural field”), an abstract idea. Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include:  “receiving data,” “determining whether at least one data item is missing,” “generating . . . additional 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a computer, computer system, and computer readable medium in independent claims 1, 9, and 17).  See MPEP §2106.04(d)[I].  The claims do recite the use of ‘agricultural machines’ to receive transmitted data, but the recitation amounts to a field of use and/or technological environment for implementing the abstract idea.  The abstract idea of determining intra-field variations in crop yield is generally linked to an environment with ‘agricultural machines.’  Similarly, the recitation of ‘machine learning’ to make calculations in the claims is part of the technological environment for implementing the abstract idea.  See MPEP §2106.05(h). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 5-9, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0038307 A1 to Obradovic et al. (hereinafter ‘OBRADOVIC’) in view of US 2015/0356576 A1 to Malaviya et al. (hereinafter ‘MALAVIYA’), US 2004/003129 A1 to Raun et al. (hereinafter ‘RAUN’), US 8038613 B2 to Supp et al. (hereinafter ‘STUPP’), and US 5,712,782 to Weigelt et al. (hereinafter ‘WEIGELT’).

Claim 1 (Previously Presented)
a method comprising: using instructions programmed in a computer system comprising one or more processors and computer memory (see ¶[0024]; environments with many types of computer systems) receiving, 
data for a plurality of agricultural sub-fields of an agricultural field (see ¶[0008]; environmental characteristics at a sub-field level); 
determining whether at least one data item is missing for any sub-field of the plurality of agricultural sub-fields of the agricultural field in the data (see ¶[0045]-[0047]; prepare data for further modeling when is not collected at a common set of coordinates by data interpolation); 
in response to determining that at least one data item is missing for any sub-field of the plurality of agricultural sub-fields of the agricultural field in the data, generating, based on, at least in part, the data, additional properties data for the plurality of agricultural sub-fields that includes the at least one data item (see again ¶[0045]-[0047]; prepare data for further modeling when is not collected at a common set of coordinates by data interpolation.  Generate new attributes and compute values for a common set of points); 
wherein a data item, of the at least one data item, is generated by interpolating using sub-field boundary information from one or more soil survey geographic database maps to augment the data to generate one or more augmented data records, and aggregating two or more data records in the data with the one or more augmented data records(see again ¶[0045]-[0047]; prepare data for further modeling when is not collected at a common set of coordinates by data interpolation.  Generate new attributes and compute values for a common set of points.  See again ¶[0008]; environmental characteristics at a sub-field level.  See also ¶[0033]; spatial data and soil chemistry); 
generating preprocessed data by merging the data with the additional properties data (see abstract and Fig. 4; the preprocessing module smooths and cleans the data and allows for basic manipulation of the data); and
based on, at least in part, the preprocessed data, generating filtered data by removing, from the preprocessed data, a set of preprocessed permanent properties records (see ¶[0045]; remove duplicate data points and value outliers.  See also ¶[0049]; remove irrelevant attributes.  See also ¶[0033]; nitrogen content, phosphorous content, slope, topography, water capacity; and spatial data)  corresponding to a subset of the plurality of agricultural sub-fields (see again ¶[0008]; characteristics of sub-fields) in which two or more crops were grown in the same year (see ¶[0107]; extrapolate knowledge to the same site or different sites in different years.  See again ¶[0045] and [0049]; remove duplicate data points and value outliers and irrelevant attributes).
OBRADOVIC does not specifically disclose, but MALAVIYA discloses, applying one or more machine learning operators to the filtered data (see ¶[0038] and [0048]; select regression model variables through random forest methods.  Random forest can be an ensemble learning method for classification, regression, and other tasks).
OBRADOVIC discloses a system for knowledge discovery in spatial data that applies regression algorithms to model conditions in an agricultural field (see abstract).  MALAVIYA discloses regression model variables chosen through random forest methods.  It would have been obvious for one of ordinary skill in the art to use the random forest method as taught by MALAVIYA in the system executing the method of OBRADOVIC with the motivation to conduct regression modeling of agricultural fields.
OBRADOVIC does not specifically disclose, but RAUN discloses, to determine a plurality of intra-field variations values across the plurality of agricultural sub-fields of the agricultural field (see ¶[0006]; precision farming is a term used to describe the management of intrafield variations in soil and crop conditions). 
The combination of OBRADOVIC and RAUN does not specifically disclose, but STUPP discloses, wherein a particular intra-field variation value, of the plurality of intra-field variations values, for a particular sub-field, of the plurality of agricultural sub-field, is generated by converting absolute yield data, using a normal quantile transformation (NQT) (see col 42, ln 30-48; unsupervised learning techniques may include quantile estimation).
OBRADOVIC does not specifically disclose, but RAUN discloses, for two or more sub-fields neighboring the particular sub-field to relative yield data for the two or more sub-fields neighboring the particular sub-field of the particular sub-field (see ¶[0005], [0015], and [0019]-[0022]; determine nutrient needs based on a response index for the field to provide for increased yield.  Determine plant need for a nutrient and determine mid-seasons yield potential); 
wherein the plurality of intra-field variations values represent intra-field variations in predicted yield of crop harvested from the plurality of agricultural sub-fields (see again ¶[0005]-[0006]; crop management at discrete and contiguous locations throughout a field to optimize the yield of a particular crop).
OBRADOVIC discloses a system and method for knowledge discovery in spatial data that describes precision agriculture applied to subfields top optimize crop yield (see ¶[0007]-[0008] and [0011]).  RAUN discloses optimized nutrient fertilization in crop production that uses precision farming based on intrafield variations in soil and crop conditions.  It would have been obvious to include the intrafield variations as taught by RAUN in the system executing the method of OBRADOVIC with the motivation to implement precision farming and agriculture. 
OBRADOVIC discloses a system and method for knowledge discovery in spatial data that describes precision agriculture applied to subfields top optimize crop yield using machine learning (see ¶[0007]-[0011]).  RAUN discloses optimized nutrient fertilization in crop production that uses precision farming based on intrafield variations in soil and crop conditions.  STUPP discloses that machine learning techniques may include quantile estimation.  It would have been obvious to include the quantile estimation technique as taught by STUPP in the system executing the method of OBRADOVIC and RAUN with the motivation to implement machine 
OBRADOVIC further discloses storing the intra-field variations values in the computer memory (see ¶[0031] and [0033]; spatial data is represented by a database).
OBRADOVIC does not specifically disclose, but WEIGELT discloses, based on the intra-field variations values, automatically generating one or more scripts for optimizing one or more agricultural activities to be performed in the agricultural field (see col 4, ln 63-col 5, ln 6; operation of the individual machines can be optimized) and transmitting the one or more scripts to one or more application controllers to cause the one or more application controllers to control, based on the one or more scripts, one or more operating parameters of one or more agricultural implements implemented on one or more agricultural machines as the one or more agricultural machines cultivate the agricultural field (see abstract; transmit controlling data to the on-board processors).
OBRADOVIC discloses a system for knowledge discovery in spatial data that includes computer controlled variable rate application equipment for making crop production decisions (see ¶[0008]).  WEIGELT discloses a method of optimizing utilization of agricultural machines that includes fertilizer spreaders operating in the field.  It would have been obvious to one of ordinary skill in the art at the time of invention to include the controlling of fertilizer spreaders as taught by WEIGELT in the system executing the method of OBRADOVIC with the motivation to optimize production decisions regarding fertilizer spreading.  

Claim 5 (Original)
The combination of OBRADOVIC, MALAVIYA, RAUN, STUPP, and WEIGELT discloses the method as set forth in Claim 1.
OBRADOVIC additionally discloses further comprising: using the plurality of intra-field variations values that represent intra-field variations in the predicted yield of crop harvested from the plurality of agricultural sub-fields to automatically control a computer control system to manage one or more of: seeding, irrigation(see ¶[0099]; an irrigation module that evaluates how much to irrigate the field at predetermined points), nitrogen application (see ¶[0098]; the recommendation module indicates how much fertilizer should be applied to each point on the field), or harvesting.

Claim 6 (Previously Presented)
The combination of OBRADOVIC, MALAVIYA, RAUN, STUPP, and WEIGELT discloses the method as set forth in Claim 1.
OBRADOVIC further discloses wherein the data for the plurality of agricultural sub-fields comprises one or more of: soil property data (see ¶[0033]; soil chemistry), soil survey maps, topographical properties data (see ¶[0033]; topography), bare soil maps, or satellite images; wherein the soil property data comprises soil measurement data(see again ¶[0033]; soil chemistry); wherein the topographical properties data comprises elevation data and elevation associated properties data.

Claim 7 (Previously Presented)
The combination of OBRADOVIC, MALAVIYA, RAUN, STUPP, and WEIGELT discloses the method as set forth in Claim 1.
OBRADOVIC additionally discloses further comprising: identifying a particular type of a subset of the data; based on, at least in part, on the particular type of the data, determining a second plurality of intra-field variations values that represent second intra-field variations in the predicted yield of crop harvested from the plurality of agricultural sub-fields for the particular type of the data (see ¶[0038] and [0042]; provide spatial statistics on a particular region and its attributes, including variation of data).

Claim 8 (Original)
The combination of OBRADOVIC, MALAVIYA, RAUN, STUPP, and WEIGELT discloses the method as set forth in Claim 1.
OBRADOVIC additionally discloses further comprising: determining whether the at least one data item is missing for a particular sub-field of the plurality of agricultural sub-fields of the agricultural field due to of one or more of: historical data for the particular sub-field is unavailable, the particular sub-field is irrigated, or no crop was harvested from the particular sub- field (see ¶[0047]; data will not be collected at a common set of spatial locations).

Claim 9 (Previously Presented)
OBRADOVIC discloses a data processing system comprising: a computer memory; one or more processors coupled to the computer memory (see ¶[0024]; environments with many types of computer systems).and programmed to: receiving, data for a plurality of agricultural sub-fields of an agricultural field (see ¶[0008]; environmental characteristics at a sub-field level); 
determining whether at least one data item is missing for any sub-field of the plurality of agricultural sub-fields of the agricultural field in the data (see ¶[0045]-[0047]; prepare data for further modeling when is not collected at a common set of coordinates by data interpolation); 
in response to determining that at least one data item is missing for any sub-field of the plurality of agricultural sub-fields of the agricultural field in the data, generating, based on, at least in part, the data, additional properties data for the plurality of agricultural sub-fields that includes the at least one data item (see again ¶[0045]-[0047]; prepare data for further modeling when is not collected at a common set of coordinates by data interpolation.  Generate new attributes and compute values for a common set of points); 
wherein a data item, of the at least one data item, is generated by interpolating using sub-field boundary information from one or more soil survey geographic database maps to augment the data to generate one or more augmented data records, and aggregating two or more data records in the data with the one or more augmented data records (see again ¶[0045]-[0047]; prepare data for further modeling when is not collected at a common set of coordinates by data interpolation.  Generate new attributes and compute values for a common set of points.  See again ¶[0008]; environmental characteristics at a sub-field level.    See also ¶[0033]; spatial data and soil chemistry); 
generating preprocessed data by merging the data with the additional properties data (see abstract and Fig. 4; the preprocessing module smooths and cleans the data and allows for basic manipulation of the data); and
based on, at least in part, the preprocessed data, generating filtered data by removing, from the preprocessed data, a set of preprocessed permanent properties records (see ¶[0045]; remove duplicate data points and value outliers.  See also ¶[0049]; remove irrelevant attributes.  See also ¶[0033]; nitrogen content, phosphorous content, slope, topography, water capacity; and spatial data)  corresponding to a subset of the plurality of agricultural sub-fields (see again ¶[0008]; characteristics of sub-fields) in which two or more crops were grown in the same year (see ¶[0107]; extrapolate knowledge to the same site or different sites in different years.  See again ¶[0045] and [0049]; remove duplicate data points and value outliers and irrelevant attributes).
OBRADOVIC does not specifically disclose, but MALAVIYA discloses, applying one or more machine learning operators to the filtered data (see ¶[0038] and [0048]; select regression model variables through random forest methods.  Random forest can be an ensemble learning method for classification, regression, and other tasks).
OBRADOVIC discloses a system for knowledge discovery in spatial data that applies regression algorithms to model conditions in an agricultural field (see abstract).  MALAVIYA discloses regression model variables chosen through random forest methods.  It would have been obvious for one of ordinary skill in the art to use the random forest method as taught by 
OBRADOVIC does not specifically disclose, but RAUN discloses, to determine a plurality of intra-field variations values  across the plurality of agricultural sub-fields of the agricultural field (see ¶[0006]; precision farming is a term used to describe the management of intrafield variations in soil and crop conditions).
The combination of OBRADOVIC and RAUN does not specifically disclose, but STUPP discloses, wherein a particular intra-field variation value, of the plurality of intra-field variations values, for a particular sub-field, of the plurality of agricultural sub-field, is generated by converting absolute yield data, using a normal quantile transformation (NQT) (see col 42, ln 30-48; unsupervised learning techniques may include quantile estimation).
OBRADOVIC does not specifically disclose, but RAUN discloses, for two or more sub-fields neighboring the particular sub-field to relative yield data for the two or more sub-fields neighboring the particular sub-field of the particular sub-field (see ¶[0005], [0015], and [0019]-[0022]; determine nutrient needs based on a response index for the field to provide for increased yield.  Determine plant need for a nutrient and determine mid-seasons yield potential); 
wherein the plurality of intra-field variations values represent intra-field variations in predicted yield of crop harvested from the plurality of agricultural sub-fields (see again ¶[0005]-[0006]; crop management at discrete and contiguous locations throughout a field to optimize the yield of a particular crop).
OBRADOVIC discloses a system and method for knowledge discovery in spatial data that describes precision agriculture applied to subfields top optimize crop yield (see ¶[0007]-[0008] and [0011]).  RAUN discloses optimized nutrient fertilization in crop production that uses precision farming  based on intrafield variations in soil and crop conditions.  It would have been  
OBRADOVIC discloses a system and method for knowledge discovery in spatial data that describes precision agriculture applied to subfields top optimize crop yield using machine learning (see ¶[0007]-[0011]).  RAUN discloses optimized nutrient fertilization in crop production that uses precision farming based on intrafield variations in soil and crop conditions.  STUPP discloses that machine learning techniques may include quantile estimation.  It would have been obvious to include the quantile estimation technique as taught by STUPP in the system executing the method of OBRADOVIC and RAUN with the motivation to implement machine learning in precision agriculture to use intrafield variations calculations to model and optimize crop yield.  
OBRADOVIC further discloses storing the intra-field variations values in the computer memory (see ¶[0031] and [0033]; spatial data is represented by a database).
OBRADOVIC does not specifically disclose, but WEIGELT discloses, based on the intra-field variations values, automatically generating one or more scripts for optimizing one or more agricultural activities to be performed in the agricultural field (see col 4, ln 63-col 5, ln 6; operation of the individual machines can be optimized) and transmitting the one or more scripts to transmitting the one or more scripts to one or more application controllers to cause the one or more application controllers to control, based on the one or more scripts, one or more operating parameters of one or more agricultural implements implemented on one or more agricultural machines as the one or more agricultural machines cultivate the agricultural field  (see abstract; transmit controlling data to the on-board processors).
OBRADOVIC discloses a system for knowledge discovery in spatial data that includes computer controlled variable rate application equipment for making crop production decisions (see ¶[0008]).  WEIGELT discloses a method of optimizing utilization of agricultural machines that includes fertilizer spreaders operating in the field.  It would have been obvious to one of 

Claim 13 (Original)
The combination of OBRADOVIC, MALAVIYA, RAUN, STUPP, and WEIGELT discloses the data processing system as set forth in Claim 9.
OBRADOVIC additionally discloses wherein the one or more processors are further programmed to perform: using the plurality of intra-field variations values that represent intra-field variations in the predicted yield of crop harvested from the plurality of agricultural sub-fields to automatically control a computer control system to manage one or more of: seeding, irrigation(see ¶[0099]; an irrigation module that evaluates how much to irrigate the field at predetermined points), nitrogen application(see ¶[0098]; the recommendation module indicates how much fertilizer should be applied to each point on the field), or harvesting.

Claim 14 (Previously Presented)
The combination of OBRADOVIC, MALAVIYA, RAUN, STUPP, and WEIGELT discloses the data processing system as set forth in Claim 9.
OBRADOVIC further discloses wherein the data for the plurality of agricultural sub-fields comprises one or more of: soil property data(see ¶[0033]; soil chemistry), soil survey maps, topographical properties data(see ¶[0033]; topography), bare soil maps, or satellite images; wherein the soil property data comprises soil measurement data(see again ¶[0033]; soil chemistry); wherein the topographical properties data comprises elevation data and elevation associated properties data.

Claim 15 (Previously Presented)
the data processing system as set forth in Claim 9.
OBRADOVIC additionally discloses wherein the one or more processors are further programmed to perform: identifying a particular type of a subset of the data; based on, at least in part, on the particular type of the data, determining a second plurality of intra-field variations values that represent second intra-field variations in the predicted yield of crop harvested from the plurality of agricultural sub-fields for the particular type of the data(see ¶[0038] and [0042]; provide spatial statistics on a particular region and its attributes, including variation of data).

Claim 16 (Original)
The combination of OBRADOVIC, MALAVIYA, RAUN, STUPP, and WEIGELT discloses the data processing system as set forth in Claim 9.
OBRADOVIC additionally discloses wherein the one or more processors are further programmed to perform: determining whether the at least one data item is missing for a particular sub-field of the plurality of agricultural sub-fields of the agricultural field due to of one or more of: historical data for the particular sub-field is unavailable, the particular sub-field is irrigated, or no crop was harvested from the particular sub-field(see ¶[0047]; data will not be collected at a common set of spatial locations).

Claims 4, 12, 17, and 20-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2002/0038307 A1 to OBRADOVIC et al. and US 2015/0356576 A1 to MALAVIYA et al., US 2004/003129 A1 to RAUN et al., US 8038613 B2 to STUPP et al., and US 5,712,782 to WEIGELT et al. as applied to claim 1 above, and further in view of US 2014/0012732 A1 to Lindores (hereinafter ‘LINDORES’).

Claim 4 (Original)
the method as set forth in Claim 1.
The combination of OBRADOVIC, MALAVIYA, RAUN, STUPP, and WEIGELT does not specifically disclose, but LINDORES discloses, further comprising: based on, at least in part, the plurality of intra-field variations values, determining a plurality of yield patterns of the predicted yield of crop harvested from the plurality of agricultural sub-fields, and storing the plurality of yield patterns in the computer memory (see ¶[0072]; determine long-term patterns, predict future performance and/or yields in agricultural operations based on soil analysis using data collected from samples that determine the variations in the soil composition across the property).
OBRADOVIC discloses knowledge discovery in spatial data to make recommendations based on soil chemistry (see abstract and ¶[0033]).  LINDORES discloses generating a crop recommendation based on soil analysis.  It would have been obvious to use the soil analysis as taught by LINDORES in the system executing the method of OBRADOVIC with the motivation to make agricultural recommendations.

Claim 12 (Original)
The combination of OBRADOVIC, MALAVIYA, RAUN, STUPP, and WEIGELT discloses the data processing system as set forth in Claim 9.
The combination of OBRADOVIC, MALAVIYA, RAUN, STUPP, and WEIGELT does not specifically disclose, but LINDORES discloses, wherein the one or more processors are further programmed to perform: based on, at least in part, the plurality of intra-field variations values, determining a plurality of yield patterns of the predicted yield of crop harvested from the plurality of agricultural sub-fields, and storing the plurality of yield patterns in the computer memory(see ¶[0072]; determine long-term patterns, predict future performance and/or yields in agricultural .
OBRADOVIC discloses knowledge discovery in spatial data to make recommendations based on soil chemistry (see abstract and ¶[0033]).  LINDORES discloses generating a crop recommendation based on soil analysis.  It would have been obvious to use the soil analysis as taught by LINDORES in the system executing the method of OBRADOVIC with the motivation to make agricultural recommendations.

Claim 17 (Previously Presented)
OBRADOVIC discloses one or more non-transitory computer-readable storage media storing one or more computer instructions(see ¶[0024]; environments with many types of computer systems) which, when executed by one or more processors (see abstract; controlling processors), cause the processors to perform: receiving data  (see ¶[0008]; environmental characteristics at a sub-field level);
OBRADOVIC does not specifically disclose, but LINDORES discloses, and transient properties data (see ¶[0046]; weather statistics).
OBRADOVIC discloses knowledge discovery in spatial data to make recommendations based on soil chemistry (see abstract and ¶[0033]).  LINDORES discloses generating a crop recommendation based on weather analysis.  It would have been obvious to use the weather analysis as taught by LINDORES in the system executing the method of OBRADOVIC with the motivation to make agricultural recommendations.
OBRADOVIC further discloses for a plurality of agricultural sub-fields of an agricultural field (see ¶[0008]; environmental characteristics at a sub-field level);
determining whether at least one data item is missing for any sub-field of the plurality of agricultural sub-fields of the agricultural field in the data (see ¶[0045]-[0047]; prepare data for further modeling when is not collected at a common set of coordinates by data interpolation); 
in response to determining that at least one data item is missing for any sub-field of the plurality of agricultural sub-fields of the agricultural field in the data, generating, based on, at least in part, the data, additional properties data for the plurality of agricultural sub-fields that includes the at least one data item (see again ¶[0045]-[0047]; prepare data for further modeling when is not collected at a common set of coordinates by data interpolation.  Generate new attributes and compute values for a common set of points); 
wherein a data item, of the at least one data item, is generated by interpolating using sub-field boundary information from one or more soil survey geographic database maps to augment the data to generate one or more augmented data records, and aggregating two or more data records in the data with the one or more augmented data records (see again ¶[0045]-[0047]; prepare data for further modeling when is not collected at a common set of coordinates by data interpolation.  Generate new attributes and compute values for a common set of points.  See again ¶[0008]; environmental characteristics at a sub-field level.    See also ¶[0033]; spatial data and soil chemistry); 
generating preprocessed data by merging the data with the additional properties data (see abstract and Fig. 4; the preprocessing module smooths and cleans the data and allows for basic manipulation of the data); 
based on, at least in part, the preprocessed data, generating filtered data by removing, from the preprocessed data, a set of preprocessed permanent properties records (see ¶[0045]; remove duplicate data points and value outliers.  See also ¶[0049]; remove irrelevant attributes.  See also ¶[0033]; nitrogen content, phosphorous content, slope, topography, water capacity; and spatial data) corresponding to a subset of the plurality of agricultural sub-fields (see again ¶[0008]; characteristics of sub-fields) in which two or more crops were grown in the same year (see ¶[0107]; extrapolate knowledge to the same site or different sites in different years.  See again ¶[0045] and [0049]; remove duplicate data points and value outliers and irrelevant attributes).
applying one or more machine learning operators to the filtered data (see ¶[0038] and [0048]; select regression model variables through random forest methods.  Random forest can be an ensemble learning method for classification, regression, and other tasks).
OBRADOVIC discloses a system for knowledge discovery in spatial data that applies regression algorithms to model conditions in an agricultural field (see abstract).  MALAVIYA discloses regression model variables chosen through random forest methods.  It would have been obvious for one of ordinary skill in the art to use the random forest method as taught by MALAVIYA in the system executing the method of OBRADOVIC with the motivation to conduct regression modeling of agricultural fields.
OBRADOVIC does not specifically disclose, but RAUN discloses, to determine a plurality of intra-field variations values  across the plurality of agricultural sub-fields of the agricultural field (see ¶[0006]; precision farming is a term used to describe the management of intrafield variations in soil and crop conditions).
The combination of OBRADOVIC and RAUN does not specifically disclose, but STUPP discloses, wherein a particular intra-field variation value, of the plurality of intra-field variations values, for a particular sub-field, of the plurality of agricultural sub-field, is generated by converting absolute yield data, using a normal quantile transformation (NQT) (see col 42, ln 30-48; unsupervised learning techniques may include quantile estimation).
OBRADOVIC does not specifically disclose, but RAUN discloses, for two or more sub-fields neighboring the particular sub-field to relative yield data for the two or more sub-fields neighboring the particular sub-field of the particular sub-field (see ¶[0005], [0015], and [0019]-[0022]; determine nutrient needs based on a response index for the field to provide for increased yield.  Determine plant need for a nutrient and determine mid-seasons yield potential); 
wherein the plurality of intra-field variations values represent intra-field variations in predicted yield of crop harvested from the plurality of agricultural sub-fields (see again ¶[0005]-[0006]; crop management at discrete and contiguous locations throughout a field to optimize the yield of a particular crop).
OBRADOVIC discloses a system and method for knowledge discovery in spatial data that described precision agriculture applied to subfields top optimize crop yield (see ¶[0007]-[0008] and [0011]).  RAUN discloses optimized nutrient fertilization in crop production that uses precision farming  based on intrafield variations in soil and crop conditions.  It would have been obvious to include the intrafield variations as taught by RAUN in the system executing the method of OBRADOVIC with the motivation to implement precision farming and agriculture. 
OBRADOVIC discloses a system and method for knowledge discovery in spatial data that describes precision agriculture applied to subfields top optimize crop yield using machine learning (see ¶[0007]-[0011]).  RAUN discloses optimized nutrient fertilization in crop production that uses precision farming based on intrafield variations in soil and crop conditions.  STUPP discloses that machine learning techniques may include quantile estimation.  It would have been obvious to include the quantile estimation technique as taught by STUPP in the system executing the method of OBRADOVIC and RAUN with the motivation to implement machine learning in precision agriculture to use intrafield variations calculations to model and optimize crop yield.  
OBRADOVIC further discloses storing the intra-field variations values in the computer memory (see ¶[0031] and [0033]; spatial data is represented by a database).
OBRADOVIC does not specifically disclose, but WEIGELT discloses, based on the intra-field variations values, automatically generating one or more scripts for optimizing one or more agricultural activities to be performed in the agricultural field (see col 4, ln 63-col 5, ln 6; operation of the individual machines can be optimized) and transmitting the one or more scripts to transmitting the one or more scripts to one or more application controllers to cause the one or more application controllers to control, based on the one or more scripts, one or more operating parameters of one or more agricultural implements implemented on one or more agricultural machines as the one or more agricultural machines cultivate the agricultural field (see abstract; transmit controlling data to the on-board processors).
OBRADOVIC discloses a system for knowledge discovery in spatial data that includes computer controlled variable rate application equipment for making crop production decisions (see ¶[0008]).  WEIGELT discloses a method of optimizing utilization of agricultural machines that includes fertilizer spreaders operating in the field.  It would have been obvious to one of ordinary skill in the art at the time of invention to include the controlling of fertilizer spreaders as taught by WEIGELT in the system executing the method of OBRADOVIC with the motivation to optimize production decisions regarding fertilizer spreading.  

Claim 20 (Original)
The combination of OBRADOVIC, LINDORES MALAVIYA, RAUN, STUPP, and WEIGELT discloses the one or more non-transitory computer-readable storage media as set forth in Claim 17.
OBRADOVIC does not specifically disclose, but LINDORES discloses, storing additional instructions for: based on, at least in part, the plurality of intra-field variations values, determining a plurality of yield patterns of the predicted yield of crop harvested from the plurality of agricultural sub-fields, and storing the plurality of yield patterns in the computer memory(see ¶[0072]; determine long-term patterns, predict future performance and/or yields in agricultural operations based on soil analysis using data collected from samples that determine the variations in the soil composition across the property).
OBRADOVIC discloses knowledge discovery in spatial data to make recommendations based on soil chemistry (see abstract and ¶[0033]).  LINDORES discloses generating a crop recommendation based on soil analysis.  It would have been obvious to use the soil analysis as 

Claim 21 (Previously Presented) 
The combination of OBRADOVIC, MALAVIYA, RAUN, STUPP, and WEIGELT discloses the method as set forth in Claim 1.
OBRADOVIC does not specifically disclose, but WEIGELT discloses, wherein the one or more scripts are transmitted to the one or more agricultural machines in real time, so that each agricultural machine, of the one or more agricultural machines, executes instructions, included in the one or more scripts, to control, using the one or more scripts, an operating parameter of the agricultural machine as the agricultural machine performs one of the one or more agricultural activities in the agricultural field (see abstract; transmit controlling data to the on-board processors).
OBRADOVIC discloses a system for knowledge discovery in spatial data that includes computer controlled variable rate application equipment for making crop production decisions (see ¶[0008]).  WEIGELT discloses a method of optimizing utilization of agricultural machines that includes fertilizer spreaders operating in the field.  It would have been obvious to one of ordinary skill in the art at the time of invention to include the controlling of fertilizer spreaders as taught by WEIGELT in the system executing the method of OBRADOVIC with the motivation to optimize production decisions regarding fertilizer spreading.  
OBRADOVIC further discloses wherein the data comprise permanent properties data (see ¶[0033]; nitrogen content, phosphorous content, slope, topography, water capacity; and spatial data).
The combination of OBRADOVIC, MALAVIYA, RAUN, STUPP, and WEIGELT does not specifically disclose, but LINDORES discloses, and transient feature data (see ¶[0046]; weather statistics).


Claim 22 (Previously Presented)
The combination of OBRADOVIC, MALAVIYA, RAUN, STUPP, and WEIGELT discloses the data processing system as set forth in Claim 9.
OBRADOVIC does not specifically disclose, but WEIGELT discloses, wherein the one or more scripts are transmitted to the one or more agricultural machines in real time, so that each agricultural machine, of the one or more agricultural machines, executes instructions, included in the one or more scripts, to control, using the one or more scripts, an operating parameter of the agricultural machine as the agricultural machine performs one of the one or more agricultural activities in the agricultural field see abstract; transmit controlling data to the on-board processors).
OBRADOVIC discloses a system for knowledge discovery in spatial data that includes computer controlled variable rate application equipment for making crop production decisions (see ¶[0008]).  WEIGELT discloses a method of optimizing utilization of agricultural machines that includes fertilizer spreaders operating in the field.  It would have been obvious to one of ordinary skill in the art at the time of invention to include the controlling of fertilizer spreaders as taught by WEIGELT in the system executing the method of OBRADOVIC with the motivation to optimize production decisions regarding fertilizer spreading.  
OBRADOVIC further discloses, wherein the data comprise permanent properties data (see ¶[0033]; nitrogen content, phosphorous content, slope, topography, water capacity; and spatial data)
and transient feature data (see ¶[0046]; weather statistics).
OBRADOVIC discloses knowledge discovery in spatial data to make recommendations based on soil chemistry (see abstract and ¶[0033]).  LINDORES discloses generating a crop recommendation based on weather analysis.  It would have been obvious to use the weather analysis as taught by LINDORES in the system executing the method of OBRADOVIC with the motivation to make agricultural recommendations.

Claim 23 (Previously Presented)
The combination of OBRADOVIC, MALAVIYA, RAUN, STUPP, and WEIGELT discloses the one or more non-transitory computer-readable storage media as set forth in Claim 17.
OBRADOVIC does not specifically disclose, but WEIGELT discloses, wherein the one or more scripts are transmitted to the one or more agricultural machines in real time, so that each agricultural machine, of the one or more agricultural machines, executes instructions, included in the one or more scripts, to control, using the one or more scripts, an operating parameter of the agricultural machine as the agricultural machine performs one of the one or more agricultural activities in the agricultural field (see abstract; transmit controlling data to the on-board processors).
OBRADOVIC discloses a system for knowledge discovery in spatial data that includes computer controlled variable rate application equipment for making crop production decisions (see ¶[0008]).  WEIGELT discloses a method of optimizing utilization of agricultural machines that includes fertilizer spreaders operating in the field.  It would have been obvious to one of ordinary skill in the art at the time of invention to include the controlling of fertilizer spreaders as taught by WEIGELT in the system executing the method of OBRADOVIC with the motivation to optimize production decisions regarding fertilizer spreading.  
 wherein the data comprise permanent properties data (see ¶[0033]; nitrogen content, phosphorous content, slope, topography, water capacity; and spatial data)
The combination of OBRADOVIC, MALAVIYA, RAUN, STUPP, and WEIGELT does not specifically disclose, but LINDORES discloses, and transient feature data (see ¶[0046]; weather statistics).
OBRADOVIC discloses knowledge discovery in spatial data to make recommendations based on soil chemistry (see abstract and ¶[0033]).  LINDORES discloses generating a crop recommendation based on weather analysis.  It would have been obvious to use the weather analysis as taught by LINDORES in the system executing the method of OBRADOVIC with the motivation to make agricultural recommendations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624